Citation Nr: 0609972	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2. Entitlement to service connection for a breast condition.

3. Entitlement to a rating higher than 30 percent for 
irritable bowel syndrome (IBS). 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel
INTRODUCTION

The veteran served on active duty from February 1994 to 
October 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in May 2002 and February 2005 
of a Department of Veterans Affairs (VA) Regional Office 
(RO). 

In May 2005, the veteran withdrew in writing the appeal of 
the claims of service connection for adjustment disorder, 
which had been previously denied in 1997, and for major 
depression.  38 C.F.R. § 20.204. 

The issues of service connection for PTSD and for a breast 
condition are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Irritable bowel syndrome is manifested more or less constant 
abdominal distress.


CONCLUSION OF LAW

The current 30 percent rating is the maximum schedular rating 
for irritable bowel syndrome.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.114, 
Diagnostic Code 7319 (2005).


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet.App. Mar. 3, 2006), holding that the VCAA notice 
requirements must also include a provision, pertaining to the 
effective date of the award. 

Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

On the claim for increase, the RO provided the veteran with 
pre-adjudication VCAA notice by letter, dated in February 
2002. The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability was worse.  The veteran was informed that VA 
would obtain service medical records, VA records, and records 
of other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  In the statement of the case, dated in November 
2002, the RO cited 38 C.F.R. § 3.159 with the provision that 
the claimant provide any evidence in her possession that 
pertained to a claim. 

Although the timing of the notice of 38 C.F.R. § 3.159 did 
not comply with the requirement that the notice must precede 
the adjudication, the veteran had a meaningful opportunity to 
participate effectively in the processing of her claim as she 
had the opportunity to submit additional argument, which she 
did, and evidence, and to address the issue at a hearing.  
For these reasons, the veteran has not been prejudiced by the 
timing of the VCAA notice. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Although the VCAA notice did not include any provision for an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the claim for 
increase; therefore, any question as to the effective date is 
rendered moot.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  While the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), the Board finds it is not necessary to obtain the SSA 
records for the purpose of adjudicating the claim for 
increase because, where as here, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  And the most recent VA examination 
in May 2005 followed the award of SSA disability benefits, 
and the veteran has not notified the SSA records as relevant 
to her claim for increase.  Moreover, as will be discussed, 
the veteran is already receiving the maximum schedular rating 
for irritable bowel syndrome, and a remand to obtain the SSA 
records would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

As the veteran has not identified additional evidence, and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

For above reasons, no further development is needed to ensure 
VCAA compliance.


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim for Increase 

In a February 1997 rating decision, the RO granted service 
connection for irritable bowel syndrome and assigned a 30 
percent rating under Diagnostic Code 7319, which had remained 
in effect and unchanged since then. 

The current claim for increase was received in October 2001. 
 
A service-connected disability is rated in accordance with 
the VA Rating Schedule.  A rating is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In rating a disorder of the digestive system, Diagnostic 
Codes 7301 to 7329, inclusive, and 7331, 7342, and 7345 to 
7348, inclusive, are not to be combined with each other.  A 
single rating will be assigned under the diagnostic code 
which reflects the predominant disability picture.  38 C.F.R. 
§ 4.114.

The current of 30 percent under Diagnostic Code 7319 is the 
maximum schedular rating for irritable bowel syndrome.  
There are several other diagnostic codes that provide for 
rating higher than 30 percent that are analogous to irritable 
bowel syndrome that will also be considered.

Under Diagnostic Code 7301, a 50 rating is warranted for 
severe adhesions of peritoneum characterized by definite 
partial obstruction shown by X-ray with frequent and 
prolonged episodes of severe colic distension, nausea, or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  Severe 
symptoms of postgastrectomy syndrome warrant a 40 percent 
evaluation under Diagnostic Code 7308 for mild circulatory 
symptoms after meals, diarrhea, and weight loss.  Diagnostic 
Code 7323 affords a 60 percent rating for severe ulcerative 
colitis manifested by numerous attacks per year and 
malnutrition with health being only fair during remissions.  

None of the current findings on VA examinations in May 2002, 
June 2003, and May 2005 approximate or equate the criteria 
for a rating higher than 30 percent under DCs 7301, 7308, or 
7323.  As there is no evidence of prolonged episodes of 
severe colic distention, weight loss, or malnutrition. 

The record shows that the veteran's weight has increased from 
150 pounds in May 2002, to 166 pounds in June 2003, and to 
172 pounds in May 2005.  No abdominal tenderness or vomiting 
was noted in June 2003.  In May 2005, there was no evidence 
of malnutrition. 

Absent findings of prolonged episodes of severe colic 
distention, weight loss, or malnutrition, a rating higher 
than 30 percent under either Diagnostic Code 7301, 7308, or 
7323 is not warranted.  

In summary, the medical evidence reveals no findings of 
irritable bowel syndrome that would allow for a rating higher 
than 30 percent under any other diagnostic code.  After 
consideration of all the evidence of record, the Board finds 
that the preponderance of evidence is against a rating higher 
than 30 percent. 



Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating. 


ORDER

A rating higher than 30 percent for irritable bowel syndrome 
is denied.


REMAND

PTSD has been diagnosed by both VA and non-VA health-care 
providers.  The claim for service connection for PTSD, 
however, was denied because on VA examination in March 2004 
the examiner found that the veteran's stressors did not meet 
the criteria for PTSD.  The records show that the veteran was 
assigned to the emergency room of the 212th Mobile Army 
Surgical Hospital during Operation Joint Endeavor in Bosnia.  

In her stressor statement in February 2004, the veteran 
stated that while assigned to the MASH unit her friend, a 
sergeant was killed by a land mine.  She also referred to 
being terrified while driving around areas that were mined.  
Records of the MASH unit have not been obtained. 

VA records show that in 1998 and 2002 the veteran was seen 
for galactorrhea, but the record of treatment appears 
incomplete. 

Because of the conflicting diagnoses and the question of the 
adequacy of the stressors has been raised, further 
evidentiary development is needed on the claim of service 
connection for PTSD.  On the claim of service connection for 
a breast condition, under the duty to assist, another 
requests for VA records is in order. 
Accordingly, the case is REMANDED for the following action:

1. Obtain the unit history or lessons 
learned for the 212th Mobile Army 
Surgical Hospital (MASH) for the period 
from November 1995 to March 1996, while 
the unit was in Bosnia. 

2. Obtain the veteran's service personnel 
record.

3. Verify the casualty status of Sgt. 
Duncan, 1st Infantry Division, 16th or 70th 
Engineer Brigade, during the period from 
November 1995 to March 1996 in Bosnia. 

4. Ask the veteran to identify the VA and 
non-VA health-care providers who have 
treated her breast condition. 

5. Obtain VA records from 1998 and 2002 
for treatment of galactorrhea at the San 
Juan VAMC. 

6. Obtain records of the Social Security 
Administration.

7. Following completion of the above, if 
a stressor is identified, schedule the 
veteran for a VA psychiatric examination 
to determine whether the veteran has PTSD 
related to the verified stressor.  The 
claims folder must be reviewed by the 
examiner. 

8. Following completion of the above, 
adjudicate the claims of service 
connection for PTSD and for a breast 
condition.  On the claim of service 
connection for a breast condition, 
determine whether a VA medical 
examination or medical opinion is 
necessary to decide the claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case and 
the case should be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


